                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Roger Pringle,                            )
                                           )
                               Petitioner, )          Civil Action No. 5:19-3363-BHH
                                           )
                   v.                      )
                                           )
                                           )                       ORDER
 Indiana Government Officers & Agency, )
                                           )
                            Respondent. )
   __________________________________ )

       Petitioner Roger Pringle (“Petitioner”) filed a pro se Petition for a Writ of Mandamus

(“Petition”) seeking release from prison. (ECF No. 1.) In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to a United

States Magistrate Judge for initial review.

       On December 10, 2019, Magistrate Judge Kaymani D. West, filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss the Petition without prejudice and without issuance and service of

process. Attached to the Report was a notice advising Petitioner of his right to file written

objections to the Report within fourteen days of being served with a copy. To date, no

objections have been filed, and the time for doing so expired on January 1, 2019. (See ECF

No. 13 (noting objections were due by December 27, 2019, with an additional three days

to be added if served by mail).)

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to
which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

this Court lacks jurisdiction and Petitioner’s claims against Respondent are subject to

summary dismissal. Accordingly, the Court adopts and incorporates the Magistrate Judge’s

Report (ECF No. 13) and dismisses this action without prejudice and without issuance and

service of process.

       IT IS SO ORDERED.

                                             /s/Bruce Howe Hendricks
                                             United States District Judge
January 16, 2020
Charleston, South Carolina

                                              ******

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                                2
